Title: From George Washington to Colonel Elias Dayton, 27 March 1780
From: Washington, George
To: Dayton, Elias


          
            Dr Sir,
            Hd Qrs Morris-town 27 Ma[rch] 1780.
          
          If through the Channel you mentioned to me the other day, or any other, you could speedily ascertain the following points you would render an essential service to the Public & to me a favr.
          Whether Transports under Convoy of one or more Men of War hath lately arrived at New York from Georgia, or So. Carolina?
          Whether any Troops are under orders for Imbarkation? or whether from report, or appearances, things point that way?
          In a word, from a full & comparative view of all circumstances, whether the preparations said to be making at New York, & on Staten Island, indicate a movement in this quarter or look more like a reinforcement to the Southern Army?
          Whether the Troops appear to be Assembling to any point on York Island or Staten Island—or towards the hither end of long Island? In short whether any change has taken place from their Winter Cantonment that looks like a general movement.
          Whether Horses and Waggons are getting in readiness? Whether Transports are fitting for Horses? &ca. If not, nor nothing indicates an embarkation, and appearances nevertheless bespeak some enterprize whither does it point? what is the object or the conjectural object of the en[e]my?
        